DETAILED ACTION
	In Appeal Brief filed on 05/25/2022 Claims 1-6, 9-18, and 20-21 are pending. Claims 16-18 are withdrawn based on restriction/election requirement. An Appeal Brief conference was held and the panel has determined to withdraw the most recent Office Action and reopen prosecution. Claims 1-6, 9-15, and 20-21 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 5/25/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744                                                                                                                                                                                                        
Claim Interpretation
The claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
The limitation of “a composite structure” is directed to a product worked upon by the claimed molding system and is given patentable weight to the extent which effects the claimed apparatus.

The Claims contain limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	The claims describe intended uses of the claimed molding system (e.g., the plurality of pieces configured to be disassembled for removal of the composite structure; allowing gases to escape during compression or dwell periods in a compression molding process of the composite material). These limitations are given patentable weight to the extent which effects the structure of the claimed apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9, 12, 14-15, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334096 A1 (“Westberg”) in view of USP 4740346 (“Freeman”).
Regarding claim 1, Westberg teaches a molding system for forming a composite structure (30) having trapped volumes (Fig. 2 and [0052]), the molding system comprising: a plurality of removable inserts (26), each removable insert (26) of the plurality of removable inserts (26) comprising a plurality of pieces configured to be disassembled for removal from the composite structure (Figs. 3- 4, 9 and [0069- 0070] teach how the pieces 38 of the insert 26 can slide in order to quickly and efficiently remove the insert from the molded component 60); and a bottom tool assembly (34), wherein each removable insert is configured to be placed in contact with the bottom tool assembly ([0053- 0054] and Fig. 2 teach inserts 26 configured to interface a bottom tool structure 34).
Westberg does not explicitly teach a plurality of vents formed at a parting line of the molding system, wherein the plurality of vents take form of at least one of indentations in the bottom tool or indentations in a compression chamber configured to form the parting line of the molding system with the bottom tool assembly.
Freeman teaches a plurality of vents formed at a parting line of the molding system, wherein the plurality of vents take form of at least one of indentations in the bottom tool or indentations in a compression chamber configured to form the parting line of the molding system with the bottom tool assembly (Fig. 1 displays a plurality of air vents 38; Fig. 2 displays the air vents being located at a parting line of the molding system defined by upper 58 and lower 62 pieces of mold 60. See also Col. 2 line 59-Col. 3 line 9, Col. 2 lines 24-27. Figs. 1-2 and Col. 2 line 59-Col. 3 line 2 teach grooves 50, 52 which facilitate the venting of air to vent ports 38, where the grooves may be in the upper 58 or lower 62 pieces of mold 60. Since the grooves form a void in either the upper or lower pieces to form the vents, it can be said that the vents of Freeman take the form of indentations in the upper or lower pieces of the mold).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vents as taught by Freeman motivated by reducing pressure requirements, speeding up port/vent fillout, and insuring there are no voids in the fibrous material. See Freeman, Abstract, Col. 1 lines 25-32, Col. 3 lines 24-27.

Regarding claim 4, Westberg does not explicitly teach the plurality of vents being at positions on at least two sides of the molding system.
Freeman teaches the plurality of vents being at positions on at least two sides of the molding system (Fig. 1 displays air vents 38 on multiple sides of the molding system).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vent ports as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 5, Westberg does not explicitly teach the plurality of vents comprises no more than six vents on each side of the molding system.
Freeman teaches the plurality of vents comprises no more than six vents on each side of the molding system (Fig. 1 displays five air vents 38 in the molding system).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vent ports as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 9, Westberg teaches a molding system for forming a composite structure (30) having trapped volumes (Fig. 2 and [0052]), the molding system comprising: a plurality of removable inserts (26), each removable insert (26) of the plurality of removable inserts (26) comprising a plurality of pieces configured to be disassembled for removal from the composite structure (Figs. 3- 4, 9 and [0069- 0070] teach how the pieces 38 of the insert 26 can slide in order to quickly and efficiently remove the insert from the molded component 60); a bottom tool assembly (34), wherein each removable insert is configured to be placed in contact with the bottom tool assembly ([0053- 0054] and Fig. 2 teach inserts 26 configured to interface a bottom tool structure 34); and a compression chamber (202) ([0078] and Fig. 11)
Westberg does not explicitly teach a parting line of the molding system formed by the bottom tool assembly and a compression chamber; and a plurality of vents on a first side and a second side of the molding system along the parting line, wherein the first side and second side are opposing side of the molding system.
Freeman teaches a parting line of the molding system formed by the bottom tool assembly and a compression chamber; and a plurality of vents on a first side and a second side of the molding system along the parting line, wherein the first side and second side are opposing side of the molding system (Fig. 1 displays a plurality of air vents 38; Fig. 2 displays the air vents being located at a parting line of the molding system defined by upper 58 and lower 62 pieces of mold 60, where the air vents take the form of indentation in either the upper 58 and/or lower 62 pieces of mold 60. See Col. 2 line 59-Col. 3 line 9, Col. 2 lines 24-27).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vents as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 12, Westberg does not explicitly teach the plurality of vents comprises no more than six vents on each side of the molding system.
Freeman teaches the plurality of vents comprises no more than six vents on each side of the molding system (Fig. 1 displays five air vents 38 in the molding system).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vent ports as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 14, Westberg does not explicitly teach the plurality of vents is formed by indentations in the bottom tool assembly.
Freeman suggests the plurality of vents is formed by indentations in the bottom tool assembly (Figs. 1-2 and Col. 2 line 59-Col. 3 line 2 teach grooves 50, 52 which facilitate the venting of air to vent ports 38, where the grooves may be in the upper 58 or lower 62 pieces of mold 60. Since the grooves form a void in either the upper or lower pieces to form the vents, it can be said that the vents of Freeman take the form of indentations in the upper or lower pieces of the mold).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vents as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 15, Westberg teaches a compression chamber (202) ([0078] and Fig. 11).
Westberg does not explicitly teach the plurality of vents is formed by indentations in a compression chamber.
Freeman teaches the plurality of vents is formed by indentations in a compression chamber (Figs. 1-2 and Col. 2 line 59-Col. 3 line 2 teach grooves 50, 52 which facilitate the venting of air to vent ports 38, where the grooves may be in the upper 58 or lower 62 pieces of mold 60. Since the grooves form a void in either the upper or lower pieces to form the vents, it can be said that the vents of Freeman take the form of indentations in the upper or lower pieces of the mold).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vents formed by indents as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 20, Westberg teaches compression molding of the composite material ([0016, 0054, 0078] and Fig. 11).
Westberg does not explicitly teach each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process.
Freeman teaches each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process (Col. 2 lines 59-64 teach the air vents venting air but not the resin and fibrous material. Thus, Freeman’s vents have a length and thickness allowing gas to escape from composite material during molding and Freeman’s system protects against material escape during the molding process).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vent ports as taught by Freeman motivated by reasons set forth in claim 1.

Regarding claim 21, Westberg teaches compression molding of the composite material ([0016, 0054, 0078] and Fig. 11).
Westberg does not explicitly teach each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process.
Freeman teaches each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process (Col. 2 lines 59-64 teach the air vents venting air but not the resin and fibrous material. Thus, Freeman’s vents have a length and thickness allowing gas to escape from composite material during molding and Freeman’s system protects against material escape during the molding process).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg to incorporate the vent ports as taught by Freeman motivated by reasons set forth in claim 1.

Claims 2-3, 6, 10-11, 13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0334096 A1 (“Westberg”) and USP 4740346 (“Freeman”), as applied to claims 1 and 9, further in view of USP 4359443 (“Michaels”).
Regarding claims 2 and 10, Westberg in view of Freeman do not explicitly teach each of the plurality of vents has a length in a range of about 0.5 inch to about 1.5 inches.
Michaels teaches each of the plurality of vents having a length based on facilitating air flow from the cavity while impeding resin flow (Abstract, Col. 2 lines 52-55 teach each tube 51 having a length such that air flow from the mold cavity 17 is facilitated, while at the same time, resin flow is impeded). A person having ordinary skill in the art before the effective filing date would have found it obvious to optimize the length of each of the vents to be within a range of about 0.5 to about 1.5 inches for the purpose of facilitating air flow while impeding resin flow out of the vents. See MPEP 2144.05(II)(A)-(B) and Michaels, Col. 2 lines 52-55.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the vents taught by Westberg in view of Freeman to incorporate the lengths suggested by Michaels motivated by facilitating air flow out of the mold while impeding resin flow out of the mold. See Michaels, Col. 2 lines 52-55.

Regarding claims 3 and 11, Westberg in view of Freeman do not explicitly teach each of the plurality of vents has a thickness in a range of about 0.001 inch to about 0.003 inch.
Michaels teaches each of the plurality of vents having a thickness based on facilitating air flow from the cavity while impeding resin flow (Abstract, Col. 2 lines 52-55 teach each tube 51 having a diameter such that air flow from the mold cavity 17 is facilitated, while at the same time, resin flow is impeded). A person having ordinary skill in the art before the effective filing date would have found it obvious to optimize the thickness of each of the vents to be within a range of about 0.001 to about 0.003 inches for the purpose of facilitating air flow while impeding resin flow out of the vents. See MPEP 2144.05(II)(A)-(B) and Michaels, Col. 2 lines 52-55.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the vents taught by Westberg in view of Freeman to incorporate the vent thickness suggested by Michaels motivated by facilitating air flow out of the mold while impeding resin flow out of the mold. See Michaels, Col. 2 lines 52-55.

Regarding claims 6 and 13, Westberg does not explicitly teach each vent is separated from an adjacent vent by at least six inches.
Freeman teaches increasing the number of vents to reduce pressure requirements, increase port fillout, and insure there are no voids in the fibrous material (Abstract, Col. 1 lines 25-32, Col. 3 lines 24-27). Notably, the greater number of vents, the smaller the separation distance between the vents.
Michaels also teaches each vent being separated from an adjacent vent by a distance (Claim 1 teaches a plurality of vent passages extending in spaced relationship to each other). 
The combination of Westberg in view Freeman and Michaels does not explicitly teach the claimed separation dimension being at least six inches. However, (i) the only difference between the combination of Westberg, Freeman, and Michaels and the claims is the recitation of relative distance between the claimed vents and (ii) the combination of Westberg, Freeman, and Michaels would not perform differently than the molding system having the claimed dimensions because each describes using vents to remove gas to the atmosphere surrounding the mold. Thus, the claimed molding system having a vents separated by at least six inches is not patentably distinct from the combination of Westberg, Freeman, and Michaels. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the molding system of Westberg in view of Freeman to incorporate vents separated by the claimed distance as suggested by Michaels motivated by providing communication between the cavity of the mold and the atmosphere (See Michaels Claim 1) which improves uniformity of the formed product (See Michaels Claim 1 and Col. 1 lines 17- 25).

Regarding claim 20, Westberg in view of Freeman do not explicitly teach each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during compression molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process.
Michaels teaches each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process (Abstract, Col. 2 lines 52-55 teach each tube 51 having a length such that air flow from the mold cavity 17 is facilitated, while at the same time, resin flow is impeded).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg in view of Freeman to incorporate the vent ports as taught by Michaels motivated by reasons set forth in claim 2.

Regarding claim 21, Westberg does not explicitly teach each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during compression molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process.
Michaels teaches each of the plurality of vents has a length and a thickness configured to allow gases to escape from a composite material during molding of the composite material and configured to protect against material escaping during compression or dwell periods in a molding process (Abstract, Col. 2 lines 52-55 teach each tube 51 having a length such that air flow from the mold cavity 17 is facilitated, while at the same time, resin flow is impeded).
It would have been obvious a person having ordinary skill in the art before the effective filing date to modify the teachings of Westberg in view of Freeman to incorporate the vent ports as taught by Michaels motivated by reasons set forth in claim 2.

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 05/25/2022, with respect to Werz not teaching multiple vents have been fully considered and are persuasive.  The prior art rejections applying Werz have been withdrawn. There are new grounds of rejection over Westberg in view of Freeman and Michaels.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744